Beok, J.,
dissenting. — I. In my opinion, the statute referred to in the foregoing opinion, authorizing the construction of tile or other underground drains by a landowner, for draining his own land through the land of his neighbor, is not in conflict with any constitutional limitation, but was enacted in the exercise of competent legislative power. It cannot be denied that land cannot be taken from the owner for strictly private purposes; that is, no one for his own private use can take the land of another. But I insist that the statute involved in this case authorizes nothing of the kind; that it does not provide that one man may take another’s land for private use. How can it be said, when the land-owner remains in the uninterrupted possession of land, and enjoys fully all its profits, when his title is not impaired or assailed, and when no injury is done to the laud, but it is rather improved and made more valuable for cultivation by the construction of a tile drain through it, that the *606land is taken for any purpose, either public or private? In truth, the land is not taken. Every right and benefit which the law secures to the land-owner he retains to the fullest extent. He is burdened with no restriction upon his property rights. But one thing does the law forbid him to do, viz., to selfishly obstruct or destroy the drain constructed by his neighbor, which is below the surface of the ground, and is no detriment to the full and free use of the land for any purposes. The surface of the land may be disturbed, and the grass, if there be any, to some extent injured by digging a, small ditch, two feet wide, more or less, which, after the tile is laid, is filled up. The statute provides for compensation for such injuries. But the possession of the land is not taken when the ditch is made, and the work occupies but a brief time, after which the land-owner finds it improved in productiveness and value.
II. The authority of the legislature to enact the statute in question is supported upon these considerations. The citizen holds all his own property, subject to the restriction that it shall not be used or so kept as to interfere with the fullest enjoyment by his neighbor of his property. He cannot compel his neighbor to maintain a marsh or incur great expense in draining it, when but a trifling outlay would be sufficient to construct a drain as provided by the statute in question. He is required to.permit his own property to be occupied temporarily for the purpose of preventing loss to his neighbor. I need not refer to familiar instances' wherein this doctrine is applied. It is the duty of all citizens to promote the general good of the people of the state, and it is the duty of the state to provide by law for the general welfare and prosperity. Public policy demands that the agricultural lands of the state shall be well farmed and drained, so that the utmost extent of their capability for the pi’oduction of the fruits of the earth may be realized. The state, in the exercise of its police authority, may enforce *607such demand of public policy for the public good. See Cooley, Const. Lim., 707, et seq.
III. A rule of the common law forbids the owners of property, real or personal, to so use or hold it that it works injury to another. The foregoing decision of the majority of the court supports unthrifty and unneighborly land-owners, who will not drain their own lands, nor permit their neighbors to drain theirs, on the selfish ground that their rights of property will thereby be involved. I am sorry that this court has invoked wholesome doctrines and correct constitutional restrictions, which, in my opinion, are • not applicable to the case, to establish a rule which will operate harshly upon the agricultural interests of the state, by retarding the development of much of our best and most fertile lands, and will put it in the power of the selfish and unthrifty to throw insurmountable obstacles in the way of good farmers who desire to beautify and fertilize their farms by turning unsightly marshes or wet lands into productive fields.
IT. But, should it be held that the land is taken by the person constructing a tile drain, in that this manner of improving lands develops the agricultural resources of the state, the great source and the wealth of our people, upon which depends, in a very great measure, our prosperity, it is a public purpose for which private property may be appropriated. While but an individual in a single case may reap the benefits which come from the profits of the improvement of his land, the whole state is indirectly benefited thereby. And, in view of the fact that so many of our people and such large quantity of our lands may be beneficially affected by such improvements made by individuals, it becomes a public purpose, in the execution of which all the people of the state are interested and largely benefited. I am clear in the opinion that, if it may be said that the lands involved in this case were taken, it is for a public purpose, which authorizes the exercise, on the part of the state, of the right *608of eminent domain. In support of these views see Great Falls Manufacturing Co. v. Fernald, 47 N. H., 444. Other cases could be cited to the like effect.
Y. The statute in question authorizes the construction of “ tile and other underground drains.” The language of the act, and the universally familiar acquaintance of our people with the uses of “tile and underground drains,” justify the conclusion that the purpose of the statute, enacted by lawmakers familiar with this language and this purpose, is to authorize the drainage of wet lands. “ Tile and other underground drains” are therefore not authorized by the law except the land be wet, and it is not to be presumed that the trustees in this case authorized the construction of the drain except upon finding that the land was wet, and for that reason the drain was required by the person invoking the action of the trustees. It would not only be absurd, but contrary to' presumptions' which we are required to exercise, to argue that this person may have desired to put in the tile, and the trustees may have authorized it, when the land was not wet in fact. The presumption arises that the trustees did ' find and adj udicate that the land was wet, and that the claim for authority to construct the drain was authorized by the facts.
YI. If the trustees erroneously found that the land was wet, when in fact it was dry, and for that reason a drain was not authorized by the statute, the law provides a< way for reviewing and correcting the erroneous decision. It may be that the trustees cannot acquire jurisdiction by finding contrary to the facts; but it is not alleged or claimed in this case that plaintiff’s land which he desired to drain is not wet.
YII. Wet lands not only retard cultivation, but are the certain source of malaria, the prolific parent of disease. This is a fact known to all men in all ages, which the law presumes without proof, and of which the courts will take judicial notice as a matter of common knowledge which nobody *609questions. It is not denied, but admitted, that the promotion of public health and the prevention of disease is a public purpose, authorizing the exercise of the right of eminent domain. Drainage tends to remove disease and attendant evils. It is therefore a public purpose, and the legislature, in enacting the statute in question, so regarded it, and authorized the construction of “ tile and other underground drains,” as a public purpose. It was not deemed requisite that in each case, when it should be proposed to construct tile drains in wet land, it should be determined that the public health would be promoted thereby. This is a fact settled by universal knowledge and admission, and is recognized by the legislature and the courts without a claim therefor or proof thereof. When a railroad company or a mill-owner is seeking to enforce the right of eminent domain, no allegation is required or proof demanded to the effect that these works are demanded by the public wants and necessities. So in the case of drains; it is taken by the legislature and by the courts as a conclusive presumption that their construction is demanded for the promotion of the public health, and that, therefore, the right of eminent domain may be exercised in taking land for their construction. The whole world knows that they are promotive of public health whenever they are demanded by the necessities of agriculture. This the legislature recognized in enacting the statute, and the courts cannot question it when called on to enforce the enactment'.
In my opinion the foregoing decision is based upon the misapplication of familiar principles of the law, and the failure to recognize others equally familiar.